Citation Nr: 0210187	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for bilateral hip 
replacements, claimed as secondary to service-connected 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from active service in December 1977, 
after twenty years of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2001, the Board remanded the case to the RO for additional 
development of the record.  Although the appeal originally 
included the issue of entitlement to service connection for 
bilateral carpal tunnel syndrome, the RO granted that benefit 
by rating decision in March 2002. 


FINDINGS OF FACT

1.  Service-connected degenerative disc disease of the 
lumbosacral spine is manifested by severe symptoms with 
recurring attacks and intermittent relief, but without 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc. 

2.  Bilateral hip disability was not manifested during 
military service or for many years thereafter, nor are the 
veteran's bilateral hip replacements otherwise related to 
military service or to the veteran's service-connected 
degenerative disc disease of the lumbosacral spine.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for service-connected degenerative 
disc disease of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2001).  

2.  Hip disability resulting in bilateral hip replacement was 
not incurred in or aggravated by the veteran's active duty 
service, nor is hip disability resulting in bilateral hip 
replacement proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  In a July 2001 
letter, the RO informed the veteran of the enactment of the 
VCAA and explained the duty to assist.  The RO also informed 
the veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for bilateral hip 
replacements and entitlement to an increased evaluation of 
his service-connected back disability.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, the veteran was afforded 
a hearing before a Member of the Board in February 2001.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records document relevant complaints of back 
pain and impressions of lumbosacral strain and mechanical 
lumbosacral spasm.  Upon retirement examination dated in 
November 1977, relevant findings of low back pain were noted.  
The examiner noted no defects, complaints, or diagnoses 
related to the hips.  

Upon VA examination dated in February 1978, the veteran 
complained of intermittent back pain since 1964.  The 
examiner noted a relevant diagnosis of degenerative disc 
disease, L5-S1, with mild radiculitis.  Radiological 
examination revealed minimal narrowing of L5-S1.  The 
sacroiliac joints, vertebral bodies, and soft tissues were 
noted as okay.  

In an April 1978 rating action, the RO granted entitlement to 
service connection for degenerative disc disease, L5-S1 with 
radiculitis, mild, evaluated as 20 percent disabling.  

Upon VA examination dated in March 1980, it was noted that 
the veteran felt his back condition had not worsened.  There 
was slight paraspinal muscle spasm bilaterally, but no 
percussion tenderness.  A diagnosis of L5-S1 disc disease was 
noted.  

VA treatment records dated in 1988 demonstrate complaints of 
L1 and L4 radiculopathy.  The veteran also complained of 
numbness in his right leg and lower quadrant.  
Electromyography studies (EMG) were highly suggestive of an 
upper motor neuron disorder.  A June 1988 VA discharge 
summary notes that the veteran was treated for myelitis.  

VA outpatient treatment records dated from 1992 to 1993 
demonstrate complaints of bilateral hip pain in 1992 and of 
right hip pain in 1993.  

Private treatment records dated from 1992 to 1993 demonstrate 
that the veteran underwent left total hip replacement 
arthroplasty in January 1993.  At that time, an impressions 
of severe degenerative arthritis, both hips, left worse than 
right, was noted.  The January 1993 discharge summary notes a 
possible underlying collagen problem in the hips.  Follow-up 
records dated in February, April, and July 1993 demonstrate 
the veteran was doing well postoperatively.  

In a May 1993 rating action, the RO determined that a 40 
percent evaluation was warranted for the veteran's service-
connected degenerative disc disease of the lumbosacral spine.  

Upon VA examination dated in October 1993, the veteran 
complained of long-term low back pain.  The examiner noted 
decreased range of motion with negative straight leg raising 
and questionable sensory changes.  Radiological examination 
revealed evidence of degenerative changes.  

Private hospital records dated from 1993 to 1994 demonstrate 
severe degenerative arthritis in the right hip with some 
aseptic necrosis of the right femoral head, long-standing 
neurological defect in the right leg, and lumbar degenerative 
disc disease.  These records also document right and left 
total hip replacement arthroplasty procedures.  

VA treatment records dated from 1993 to 1995 demonstrate 
relevant complaints of chronic back pain with radiation into 
the legs.  Relevant impressions of myelitis and lumbar pain 
were noted.  

Private treatment records dated in 1994 and 1995 demonstrate 
the veteran underwent a right total hip replacement 
arthroscopy in June 1994.  Clinical records dated in July 
1994 indicate the veteran was doing well orthopedically, with 
the exception of involuntary clonus in the right foot.  A 
September 1994 magnetic resonance imaging (MRI) of the lumbar 
spine reflects positive findings limited to L5-S1.  There was 
a far right lateral disc herniation with narrowing of the 
interspinous foramina.  This was associated with narrowing of 
the interspace and disc desiccation at L5-S1.  A September 
1994 EMG report reflects an impression of chronic 
regeneration in the lumbar roots and evidence of active 
denervation radiculopathy at S1.  Clinical records dated in 
October 1994 demonstrate possible flare-up of L5-S1 
radiculopathy in the right lower extremity in the recent 
past, but the veteran was currently asymptomatic.  

Upon VA examination of the spine dated in October 1997, the 
veteran complained of pain in the low back with some 
stiffness, but without fatigability or endurance problems.  
His pain was noted as stable and without flare-ups.  It was 
noted that the veteran used a cane for walking.  Physical 
examination revealed forward flexion to 90 degrees, backward 
extension to 20 degrees, lateral flexion to 25 degrees 
bilaterally and rotation to 30 degrees bilaterally.  It was 
noted that all of these movements caused pain.  The examiner 
noted there was no fatigue or lack of endurance exhibited on 
examination and no spasm or weakness.  A diagnosis of 
degenerative disc disease was noted.  The examiner 
recommended a neurological examination.  A radiological 
report demonstrates an impression of clear degenerative disc 
disease at L5-S1 and facet overgrowth posteriorly at that 
level.  

Upon VA examination of the hips dated in October 1997, the 
veteran complained of pain, numbness, and occasional giving 
way and weakness in the right hip and leg.  His pain was 
described as constant and it was noted the veteran used a 
cane to steady himself.  Range of motion testing demonstrated 
pain.  The examiner noted there was no shortening and no 
evidence of inflammatory arthritis.  A diagnosis of post-
operative total right hip replacement for arthritis and pain 
was noted.  A neurological examination was recommended.  
Radiological examination of the right hip revealed no 
complications status-post total hip replacement.  

Upon VA examination of the joints dated in January 1998, it 
was noted that there had been no significant change since the 
prior examination of the veteran's hips.  The examiner opined 
that the degenerative arthritis of the hip was worse than the 
veteran's service-connected disability and it was hard to say 
that there was any additional disability secondary to his 
back at the time of surgery or at the present time.  The 
examiner noted there was no medical opinion he could render 
supporting a claim of additional disability in regard to the 
back making the right hip worse.  

Upon VA examination of the spine dated in January 1998, it 
was noted that there had been no significant change since the 
prior examination.  A diagnosis of degenerative disc disease 
of the low back was noted.  

VA outpatient treatment records dated from 1998 to 1999 
demonstrate that the veteran reported his back was hardly 
bothering him in July 1998, but he reported continued back 
pain in August 1999.  

Upon VA examination of the spine dated in February 2000, the 
veteran complained of constant low back pain.  The veteran 
also reported having no feeling below the waist.  It was 
noted that the veteran did not use a cane or crutches for 
ambulation.  Physical examination revealed the veteran was 
able to bend to 60 degrees with flexion at the hips and move 
laterally to 30 degrees bilaterally.  The examiner noted the 
veteran lost his balance with those bending exercises rather 
than experiencing pain.  The examiner noted there was no 
paravertebral tenderness, but there was slight tenderness 
along the sacroiliac joints, right greater than left.  There 
was left sciatic notch tenderness, but none on the right.  
The veteran was able to heel and toe walk with some 
difficulty associated mainly with the fact that he had had 
his hips replaced.  Sensory examination of the lower 
extremities to pinprick and light touch was completely 
intact.  Reflexes in the lower extremities were 2 to 3+ 
bilaterally.  The veteran did have sustained ankle clonus on 
the right.  A diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbosacral spine with 
residuals was noted.  

VA treatment records dated from 2000 to 2001 demonstrate a 
relevant complaint of back pain.  

At his February 2001 Board hearing, the veteran testified 
that he had a problem with his gait and recalled having to be 
careful on uneven surfaces while in the military.  He stated 
that he did not have pain in the hip area during service, but 
he was on muscle relaxants at that time.  The veteran also 
testified that his back pain was worse now than it was in 
1998.  He reported taking Ibuprofen continuously and other 
pain medication two to three times per week.  He also stated 
that he was unable to bend over and tie his shoes.  

Upon VA examination of the spine dated in December 2001, the 
veteran reported some degree of aching and stiffness in the 
low back for years.  It was noted that the veteran ordinarily 
did not wear a brace and usually could stand comfortably.  It 
was noted that he did have trouble sleeping and finding a 
comfortable way to sit.  The examiner noted the veteran 
sometimes took Motrin and Darvocet for pain.  Physical 
examination revealed the veteran was using a cane and held 
his back somewhat stiffly.  He had well-preserved lumbar 
lordosis with no tenseness or tenderness on palpation over 
the muscles of the back itself.  The veteran did feel the 
palpation more on the left than the right and he did have 
some tenderness in the deep left sacroiliac on palpation.  
The examiner noted forward flexion to 60 degrees, left and 
right lateral flexion at the waist to 30 degrees, and 
rotation to 20 degrees bilaterally.  The examiner noted the 
veteran exhibited no pain on rotation.  He had minimal 
discomfort on straight leg raising.  His sensation grossly 
appeared to be intact thought the veteran stated he had 
trouble discriminating the touch all the way to his right 
foot.  On examination, the veteran did not evince gross 
weakness against resistance of the examiner either standing 
or in the sitting position, lifting the lower extremity, 
standing and flexing the knee against resistance of the 
examiner, or standing and flexing of the ankle against 
resistance of the examiner.  A diagnosis of intervertebral 
degenerative disc disease of the back with right 
radiculopathy with paresthesias interpreted as numbness on 
the entire right side below the mid back was noted.  The 
examiner opined that he did not believe the veteran's hip 
symptoms stemmed from the lumbosacral degenerative disc 
disease, but rather from his arthritic disease.  

Upon VA examination of the joints dated in December 2001, the 
veteran complained of daily aching in the right and left hip 
exaggerated by stooping, weight bearing, and bending.  
Physical examination revealed some pain on range of motion 
testing of the hips.  Diagnoses of degenerative arthritis, 
severe, right hip, post arthroplasty with residual painful 
reduced motion; and degenerative arthritis, severe, left hip, 
post arthroplasty with painful reduced motion, were noted.  

Upon VA neurological examination dated in December 2001, the 
examiner noted the veteran could stand on his toes and heels, 
but could not walk in tandem, jog, bend, or squat.  Straight 
leg raising was adequate and superficial sensation was normal 
on four extremities.  Reflexes were active at the biceps, 
triceps, brachioradialis, knee and ankle.  On the right side 
there was unsustained clonus.  Vibration and joint sense were 
absent in the feet.  A relevant diagnosis of back and hip 
aches for 35 years, postoperative bilateral hip replacements 
with preserved reflexes (ankle clonus on the right), but lost 
right foot vibration and joint sense and inability to flex 
either hip more than 30 degrees, was noted.  

Analysis

I.  Increased Rating-Degenerative Disc Disease of the 
Lumbosacral Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine is currently evaluated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which contemplates intervertebral disc syndrome and 
provides that a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

After reviewing the relevant evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 40 percent at this 
time.  While there is no question that the veteran suffers 
recurring attacks of pertinent symptoms, medical examiners 
have consistently reported that there is no muscle spasm and 
no loss of reflexes associated with the disc disease.  The 
veteran does suffer pain and some radiculopathy.  However, 
the totality of the evidence persuasively demonstrates that 
the severity of the low back disability is most accurately 
described as severe rather than pronounced. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
the present case, the evidence does not show additional 
functional loss due to pain to effectively result in a 
disability picture which more nearly approximates pronounced 
disc syndrome.  One medical report also noted that there were 
no flare-ups of pain.  Medical reports also show no fatigue, 
lack or endurance or weakness resulting from the low back 
disability. 

The Board notes here that the veteran also suffers from 
significant bilateral hip disability which appears to affect 
mobility and also results in complaints of pain.  However, 
the Board's review of the low back disability issue is 
limited to symptomatology related to the low back.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected low back disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this determination, the Board has reviewed the 
evidence in light of the provisions of 38 U.S.C.A. § 5107(b), 
but there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable determination.  In closing, the Board again 
recognizes that the low back disability is severe in nature.  
However, under applicable rating criteria, severe 
intervertebral disc syndrome warrants a 40 percent rating.  
The veteran may always advance a new increased rating claim 
should the severity of the low back disability increase in 
the future. 

II.  Service Connection-Bilateral Hip Replacements

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records are silent for any 
complaints or diagnoses related to the hips.  VA examination 
reports dated in 1978 and 1980 are also silent for any 
complaints related to the hips and the medical evidence does 
not demonstrate complaints relevant to the hips until the 
early 1990's.  Furthermore, VA medical examiners have been 
unable to conclude that there is any causal connection 
between the veteran's service-connected degenerative disc 
disease of the lumbosacral spine and his bilateral hip 
replacements.  The January 1998 VA examiner stated that there 
was no medical opinion he could render supporting a claim of 
additional disability in regard to the back making the right 
hip worse.  Likewise, the December 2001 VA examiner opined 
that he did not believe the veteran's hip symptoms stemmed 
from his lumbosacral degenerative disc disease.  

Thus, despite numerous VA medical examinations, there is no 
medical evidence, VA or private, demonstrating a causal 
connection between the veteran's service-connected 
degenerative disc disease of the lumbosacral spine and his 
bilateral hip replacements.  A VA examiner in January 1998 
was unable to find that there was additional disability 
caused by the back making the hip disability worse, and a VA 
examiner in December 2001 also indicated that it was his 
opinion that the hip symptoms did not stem from the disc 
disease.  The Board notes that it has also considered 
entitlement to service connection for bilateral hip 
replacements on a direct basis.  However, the evidence does 
not demonstrate any complaints or diagnoses related to the 
hips during military service or for many years thereafter.  
Furthermore, the medical evidence does not establish a causal 
connection between the veteran's bilateral hip replacements 
and any incident of military service.  

As the preponderance of the evidence is against entitlement 
to service connection for bilateral hip disability, the 
provisions of 38 U.S.C.A. § 5107(b) cannot be used to 
otherwise reach a favorable decision as to this issue. 


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

